Case 2:16-cv-04544-SDW-LDW Document 255 Filed 03/05/21 Page 1 of 1 PageID: 43613




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


    FRESENIUS KABI USA, LLC,                           Civil Action No.

                  Plaintiff,                           16-4544 (SDW) (LDW)

    v.                                                 ORDER

    PAR STERILE PRODUCTS, LLC and
    PAR PHARMACEUTICAL
    COMPANIES, INC.,

                  Defendants.


           THIS MATTER having been remanded to the District Court after an appeal to the United

  States Court of Appeals for the Third Circuit, and having considered the parties’ letters dated

  March 4, 2021 proposing next steps in the litigation (ECF Nos. 253, 254), and for good cause

  shown,

           IT IS, on this 5th day of March, 2021,

           ORDERED that plaintiff and defendants shall file supplemental briefs on summary

  judgment disposition not to exceed twenty (20) pages.           There shall be no reply briefs or

  submissions of additional exhibits, and the parties may cite to the exhibits filed in conjunction with

  the previous summary judgment motions; and it is further

           ORDERED that defendants shall file their supplemental brief on or before April 9, 2021,

  and plaintiff shall file its supplemental brief on or before May 10, 2021.



                                                   s/ Leda Dunn Wettre
                                                  Hon. Leda Dunn Wettre
                                                  United States Magistrate Judge
